Holden, J.
Suit on a note was brought to the January term of the court. At a subsequent term the defendant moved “to strike the case from the docket, because the same had been dismissed in vacation” by the plaintiff. Upon the hearing-of the motion, the evidence required a finding that before the appearance term of the case the plaintiff agreed with the defendant to dismiss the suit upon the defendant paying the costs and *715agreeing to settle the claim on February 1st .following; that pursuant to this agreement the defendant paid the costs, and the plaintiff in vacation directed the clerk to dismiss the suit, which the latter failed to do. Held, that it was error to refuse such motion, though it appeared that the defendant had failed to settle the claim upon which the suit was brought. Mountain v. Rowland, 30 Ga. 929.
February 16, 1911.
Complaint. Before Judge Lewis. Baldwin superior court. November 3, 1909.
Hines & Vinson, for plaintiff in error.
Miller & Jones and- Oliver 0. Hancock, contra. -

Judgment reversed.


All the Justices concur.